ORDER

PER CURIAM.
Anchor Industries and Employers Insurance of Wausau appeal the Labor and Industrial Relations Commission’s (Commission) award to John Biggs of permanent partial disability, temporary total disability, and medical expenses. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence and no error' of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).